Title: To James Madison from Pierre Samuel DuPont de Nemours, [23 October] 1813
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président,[23 October 1813]
Je profite des bontés de Votre Excellence, en Vous priant de permettre que Monsieur Crawford continue, comme voulait bien le faire Monsieur Barlow, d’insérer mes lettres à mes Enfans dans les Paquets qui vous Sont adressés, ou à Monsieur le Secretaire d’Etat Munroe.
Je Suis extrêmement reconnaissant de la bienveillance avec laquelle vous et lui les faites parvenir à ces jeunes gens, qui me deviennent encore plus chers par le Zêle dont je les vois animés pour leur nouvelle Patrie, et par les Services qu’ils ont le bonheur de rendre à votre Gouvernement. Je Supplie, Votre Excellence, Monsieur le Président,
 
Condensed Translation
Asks that JM permit Mr. Crawford to continue Mr. Barlow’s practice of inserting DuPont’s letters to his children in packets addressed to JM or to James Monroe. Is extremely grateful for JM’s and Monroe’s benevolence in forwarding his letters to these young people, who have become even more dear to him because of their zeal for their new country and the services they have rendered to JM’s government.
